MEMORANDUM **
Marlene Torres Urena, a native and citizen of Costa Rica, petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
The agency denied Torres Urena’s asylum claim as time-barred. Torres Urena does not challenge this finding in her opening brief.
Substantial evidence supports the agency’s denial of withholding of removal because Torres Urena failed to establish past persecution, see Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003), or that it was more likely than not she would be persecuted if returned to Costa Rica, see Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003).
Lastly, Torres Urena’s contention that the BIA failed to adequately articulate its reasoning is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.